Citation Nr: 0927877	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K. D. 




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1962 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and September 2006 
rating determinations of the Seattle, Washington, Department 
of Veterans Affairs (VA) Regional Office (RO).  

In the December 2005 rating determination, the RO granted 
service connection for PTSD and assigned a 50 percent 
disability evaluation.  In the September 2006 rating 
determination, the RO granted service connection for 
bilateral hearing loss disability and assigned a 
noncompensable disability evaluation.  Thereafter, the 
Veteran perfected his appeal with regard to both issues.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans' Law Judge at the RO in April 2009.  A 
transcript of the hearing is of record.  

The issue of entitlement to an initial evaluation in excess 
of 50 percent for PTSD is addressed in the REMAND portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDING OF FACT

The Veteran's hearing loss is manifested by no more than 
Level III hearing impairment in either ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss disability have not been met at any 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R 
§§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.

The Veteran was afforded several VA examinations.  Based upon 
the foregoing, no further action is necessary to assist the 
Veteran in substantiating the claim.


Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

At the time of an April 2006 VA examination, the Veteran 
reported having difficulty with his communication skills, 
especially when background noise was present.  

Pure tone thresholds, in decibels, were: 10, 30, 50, and 50 
decibels in the right ear and 15, 45, 60, and 70 in the left 
ear at 1000, 2000, 3000 and 4000 Hertz.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 80 percent in the left ear.

The examiner indicated that testing showed a moderate to 
severe high frequency sensorineural hearing loss, 
bilaterally.  Otoscopic examination showed the ears to be 
clear and unobstructed.  A diagnosis of moderate to severe 
high frequency hearing loss, bilaterally, was rendered.  

The Veteran was afforded an additional VA examination in 
September 2007.  Physical examination performed revealed that 
the auricles were within normal limits.  External examination 
of the right and left ear was normal.  There was hearing loss 
present in both ears.  

Pure tone thresholds, in decibels, were: 25, 35, 60, and 65 
decibels in the right ear and 15, 50, 55, and 70 in the left 
ear at 1000, 2000, 3000 and 4000 Hertz.  Speech audiometry 
testing revealed speech recognition ability of 76 percent in 
the right ear and of 80 percent in the left ear.  The 
examiner indicated that there was no change in the diagnosis 
of hearing loss.  He noted that the Veteran had objective 
evidence of right ear mild/moderate sensorineural hearing 
loss at 3000-4000 Hertz and left ear mild to moderate 
sensorineural hearing loss at 2000-4000 Hertz.  

At the time of the April 2009 hearing, the Veteran testified 
that often times he could not hear.  He stated that he had to 
turn up the volume to a loud setting when watching television 
or listening to the radio.  He noted that he was able to read 
lips.  The veteran stated that he did not use hearing aids.  
He noted that he did not want to use hearing aids.  

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI; where hearing in the better ear is II, and 
hearing in the worse ear is V to XI; where hearing in the 
better ear is III and hearing in the worse ear is IV to VI; 
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.

Level III hearing impairment requires a puretone threshold 
average of 82 to 97 where speech discrimination is 92-100 
percent; speech discrimination of 84 to 90 percent with a 
puretone threshold average of 58 to 81 or speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 0 to 49. Level IV hearing impairment requires a 
puretone threshold average of 98+ where speech discrimination 
is 92-100 percent; speech discrimination of 84 to 90 percent 
with a puretone threshold average of 82 to 98+, speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 50 to 73; and speech discrimination of 68 to 74 
percent and a puretone threshold average of 0 to 49.  
38 C.F.R. § 4.85, Table VI.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At the April 2006 VA audiological examination, the Veteran 
was shown to have an average puretone hearing loss in the 
right ear of 35 decibels and an average puretone hearing loss 
in the left ear of 48 decibels, with 88 percent speech 
discrimination in the right ear and 80 percent in the left 
ear, which translates to level II hearing in the right ear 
and level III hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.

At the September 2007 VA audiological examination, the 
Veteran was shown to have an average puretone hearing loss in 
the right ear of 46 decibels and an average puretone hearing 
loss in the left ear of 48 decibels, with 76 percent speech 
discrimination in the right ear and 80 percent in the left 
ear, which translates to level III hearing in the right ear 
and level III hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.

The above findings do not meet the criteria for evaluation as 
an exceptional pattern of hearing loss.

As the criteria for a higher evaluation of 10 percent have 
not been met (level I hearing in the better ear with level X 
or XI hearing in the worse ear; level II hearing in the 
better ear with level V to XI hearing in the worse ear; level 
III hearing in the better ear and level IV to VI hearing in 
the worse ear; or level IV hearing in the better ear with 
Level IV or V hearing in the poorer ear), the appeal must be 
denied.

Table VIa is not for application because the Veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 
38 C.F.R. §§ 4.85(c), 4.86(a).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2008).


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's disability is manifested by hearing loss.  He 
mentioned complaints of difficulty in speech discrimination 
at the April 2006 examination.  In the report of the 
September 2007 examination, the examiner noted functional 
impairment of difficulty hearing other people speak and 
difficulty hearing on the telephone, and the Veteran's past 
work history as a car salesman and bartender.  Thus, the 
examination report described the functional impairment caused 
by the veteran's hearing loss.  See Martinak v. Nicholson, 21 
Vet. App. 447, 454 (2007).  The rating criteria contemplate 
loss of hearing and speech discrimination.  The Veteran's 
disability is, thus contemplated in the rating schedule.  No 
exceptional factors have been alleged or shown.  The criteria 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

A compensable disability evaluation for bilateral hearing 
loss disability at any time is denied.  


REMAND

As to the issue of an initial evaluation in excess of 50 
percent for PTSD, the Veteran testified that at his April 
2009 hearing that his symptoms had become worse.  He noted 
that his treating physician had indicated to him that the 
symptomatology associated with his PTSD was worsening.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board also notes that while Global Assessment of 
Functioning Scale (GAF) scores of 45 have been assigned at 
the time of September 2005 and September 2007 VA 
examinations, reference was made to the residuals of the 
Veteran's nonservice-connected stroke at the time of each 
examination.  The Board is of the opinion that the Veteran 
should be afforded an additional VA examination to determine 
the current severity of his PTSD, with the examiner being 
requested to assign a GAF score solely as it relates to his 
PTSD.  

The Board further observes that the Veteran testified that he 
was continuing to receive treatment at Peninsula Community 
Health Center for his PTSD, which he stated was part of VA.  

The Board notes that subsequent to the hearing, a letter was 
received from a social worker at the Peninsula Community 
Mental Health Center, which indicated that the Veteran had 
been receiving counseling services from him since 2008.  
While the letter was associated with the claims folder, it 
does not appear that any treatment records from this facility 
have been associated with the claims folder.  The Board is 
also unsure as to whether the Veteran's treatment there was 
on a VA fee basis.  VA is deemed to have constructive 
knowledge of documents which are generated by VA agents or 
employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  
If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining proper authorization 
from the Veteran, if necessary, obtain 
and associate copies of all treatment 
records of the Veteran from the Peninsula 
Community Health Center, 118 East Eighth 
Street, Port Angeles, WA 98362 from 2005 
to the present.  

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file should be made available 
to the examiner.

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the Veteran's service-
connected psychiatric disability.  The 
examiner should also comment on the 
effect that the veteran's PTSD has on his 
employability.  

3.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


